Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 11/22/2021, the following occurred: Claims 1-4, 7-8, 10, 13, 20, 22, 24, 34-37, 40, 41, 43, 46, 53, 55 and 57 were amended. 
In the preliminary amendment dated 06/09/2020, the following occurred:  
Claims 3, 4, 7, 8, 10, 13, 16, 20, 22, 24, 36, 37, 40, 41, 43, 46, 49, 53, 55, 57, 60 and 62 were amended. 
Claims 5-6, 9, 11-12, 14-15, 19, 21, 23, 25-33, 38-39, 42, 44-45, 47-48, 52, 54, 56, 58-59 and 63-75 were canceled.  
Claims 1-4, 7-8, 10, 13, 16-18, 20, 22, 24, 34-37, 40-41, 43, 46, 49-51, 53, 55, 57, 60-62 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 7-8, 10, 13, 16-18, 20, 22, 24, 34-37, 40-41, 43, 46, 49-51, 53, 55, 57, 60-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating patient specific medication dosing regimen. 
Regarding claims 1 and 34, the limitation of (claim 1 being representative) generating a patient-specific medication dosing regimen for a drug class, wherein the drug class comprises a plurality of drugs that exhibit similar pharmacokinetic (PK) behavior, similar pharmacodynamic (PD) behavior, or both, the method comprising: (a) receiving inputs the inputs including: (i) drug data indicative of drugs in a drug class and associated routes of administration, (ii) concentration or response data indicative of a concentration or response level of a first specific drug within the drug class in a sample obtained from the patient after administration of that drug to the patient, and (iii) a target drug exposure or response level for the patient; (b) selecting a mathematical model and storing a plurality of mathematical models, wherein the selected mathematical model is representative of responses by a plurality of patients to one or more drugs in the drug class, wherein each response is indicative of a patient response to at least one drug of the drug class, and wherein the mathematical model is configured to generate dosing regimens that are applicable to all drugs in the drug class; (c) forecasting, using the selected mathematical model and based on the concentration data and the associated route of administration, a plurality of predicted concentration time profiles indicative of a predicted response of the patient to any drug within the drug class via the associated route of administration, wherein each predicted concentration time profile corresponds to a dosing regimen of a plurality of dosing regimens, each dosing regimen of the plurality of dosing regimens comprising (i) at least one dose amount, and (ii) a recommended schedule for administering the at least one dose amount to the patient; (d) selecting from the plurality of dosing regimens, a first dosing regimen having predicted concentration time profiles forecasted to achieve a treatment objective based on the target drug exposure or response level, the first dosing regimen structured so as to be applicable for administration of any drug selected from the drug class; (e) selecting a second specific drug from the drug class for administrating to the patient and (f) outputting the first dosing regimen for administering the selected second specific drug to the patient as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a system, a processor and a memory, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a system, a processor and a memory, the claims encompass method and a system for generating patient specific medication dosing regimen in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements a system, a processor and a memory. Claim 34 recites the additional elements a system, at least one processor and a memory These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for 
Claims 1 and 24 further recite the additional element of a database. This additional element is recited at a high level of generality (i.e. a general means to receive/output data) and amount to extra solution activity. Accordingly, even in combination, this additional elements does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, processor and memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database was considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see 
Claims 2-4, 7-8, 10, 13, 16-18, 20, 22, 24, 35-37, 40-41, 43, 46, 49-51, 53, 55, 57, 60-62 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 35 further define the drug data. Dependent claims 3 and 36 further define receiving additional data, updating the model, calculating and outputting updated dosing regimen. Dependent claims 4 and 37 further define the drug data. Dependent claims 7 and 40 further define receiving additional data, updating the model, calculating and outputting updated dosing regimen. Dependent claims 8 and 41 further define the route of administration. Dependent claims 10 and 43 further define each drug. Dependent claims 13 and 46 further define the plurality of drugs. Dependent claims 16 and 49 further define the received input. Dependent claims 17 and 50 further define the physiological parameters. Dependent claims 18 and 51 further define selecting mathematical model. Dependent claims 20 and 53 further define generating data for display. Dependent claims 22 and 55 further define the model. Dependent claims 24 and 57 further define receiving historical data. Dependent claims 60 and 61 further define a cloud based computing system. Dependent claim 62 further defines an interface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, 16-18, 20, 22, 24, 34-37, 40, 43, 49-51, 53, 55, 57, 60-62  are rejected under 35 U.S.C. 103 as being unpatentable over Mould (US 2016/0300037), in view of Lancaster US (2007/0099820) and in further view of Groen (US 2008/0008991).

REGARDING CLAIM 1
	Mould discloses a method for generating a patient-specific medication dosing regimen for a drug class using a computerized medication dosing regimen recommendation system comprising a processor and a memory, the method comprising ([abstract], [0011], [0013] and figure 1 teach generating a patient-specific medication dosing regimen where each dose regimen includes an amount (or dosage) of the pharmaceutical to administer to the individual, a processor and memory): (a) receiving inputs into the processor of the system ([0013] teaches receiving at an input port first and second data representative of one or more characteristics of the individual, [0034] teaches processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that is currently being processed), the inputs including: (i) drug data indicative of drugs in the drug class and associated routes of administration ([0081] teaches the optimization technique is run on the model to generate a recommended dosing regimen. In particular, a Bayesian forecasting process may be used to test various dosing regimens for the patient as a function of the patient's specific characteristics. Accordingly, the forecasting can be used to test varying dose amount, dose interval and/or route of administration and [0032] teaches that the present disclosure may be used to prospectively assess a proposed dosing regimen before administering the proposed dosing regimen to the patient, or to identify dosing regimens (administered dose, dose interval, and route of administration) for the patient (interpreted by examiner as inputs indicative of drugs in the drug class and associated routes of administration)) (b) selecting a mathematical model from a database stored in the memory, the database being accessible by the processor and storing a plurality of mathematical models, wherein the selected mathematical model is representative of responses by a plurality of patients to one or more drugs in the drug class, wherein each response is indicative of a patient response to at least one drug of the drug class ([0002] teaches using mathematical models. [0037] teaches selecting one or more appropriate computational models from the models database. The appropriate computational models are those that are determined to be capable of predicting the patient's response to the administration of the drug. The one or more selected computational models are used to determine a recommended set of planned dosages of the drug to administer to the patient, and the recommendation is transmitted back over the network 102 to the clinical portal 114 for viewing by the medical professional 118. [0040] teaches the mathematical model describes response profiles for a population of patients), (c) forecasting, using the selected mathematical model and based on the concentration data and the associated route of administration ([0081] teaches a Bayesian forecasting process may be used to test various dosing regimens for the patient 116 as a function of the patient's specific characteristics and teaches the forecasting can be used to test multiple different proposed dosing regimens (e.g., varying dose amount, dose interval and/or route of administration) (interpreted as based on associated route of administration) [0015] teaches a measured concentration time profile of the pharmaceutical in the individual's blood, tissue, or cells (interpreted as based on concentration data)), a plurality of predicted concentration time profiles indicative of a predicted response of the patient to any drug within the drug class via the associated ([0014] teaches the pharmacokinetic component of the computational model includes a compartmental model, and the computer processor is configured to use the pharmacokinetic component to predict a concentration time profile of the pharmaceutical (interpreted by examiner as the drug in the drug class of Groen) in at least one compartment in the compartmental model. [0015] teaches the first target concentration and the second target concentration may each correspond to a concentration that is predicted to cause (interpreted by examiner as the predicted response) and maintain an effect in the individual's body), wherein each predicted concentration time profile corresponds to a dosing regimen of a plurality of dosing regimens ([0089] teaches predicted concentration time profiles for four different dosing regimens (interpreted by examiner as predicted concentration time profiles corresponds to a dosing regimen in a plurality of dosing regimens)), each dosing regimen of the plurality of dosing regimens comprising (i) at least one dose amount, and (ii) a recommended schedule for administering the at least one dose amount to the patient ([0089] teaches that each dosing regimen has a corresponding dose interval (5 weeks, 4 weeks, 3 weeks, and 2 weeks) (interpreted by examiner as recommended schedule) and dose amount); (d) selecting from the plurality of dosing regimens, a first dosing regimen having predicted concentration time profiles forecasted to achieve a treatment objective based on the target drug exposure or response level ([0014] teaches the pharmacokinetic component of the computational model includes a compartmental model, and the computer processor is configured to use the pharmacokinetic component to predict a concentration time profile of the pharmaceutical [0082] teaches the server performs multiple forecasts of patient responses to evaluate multiple proposed dosing regimens based on the patient's characteristics, by referencing and/or processing the composite model. Then, each dosing regimen is determined to be adequate or inadequate for meeting treatment objective or target profile, involving maintenance of blood concentration level. Further, the server may compare forecasts of patient responses to various dosing regimens, and create a set of satisfactory or best dosing regimens for achieving the treatment objective or target profile. These satisfactory or best dosing regimens may correspond to those dosing regimens that are recommended for the patient); and (f) outputting the first dosing regimen ([0083] teaches one or more recommended dosing regimens are provided to the user interface)

Mould does not explicitly disclose, however Lancaster discloses:
wherein the drugs in the plurality of drugs are expected to exhibit similar pharmacokinetic (PK) behavior, similar pharmacodynamic (PD) behavior, or both (Lancaster [0011] and [0024] teach that a type of drug can demonstrate the same pharmacodynamics and pharmacokinetic behavior as another type of drug. [0102] teaches a drug in the set of drugs), 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mould to incorporate pharmacokinetic and/or pharmacodynamics behaviors of a drug as taught by Lancaster, with the motivation of improving the release of drugs at intervals and concentrations which are in direct proportion to the amount of a molecular indicator (e.g., a metabolite) present in the human body (Lancaster at [0002]).

Mould and Lancaster not explicitly disclose, however Groen discloses:
(ii) concentration or response data indicative of a concentration or response level of a first specific drug within the drug class in a sample obtained from the patient after administration of that drug to the patient (Groen at [0100] teaches gathering or collecting patient data and storing it. [0103] teaches capturing patient’s drug (interpreted by examiner as the first specific drug) concentration data from the patient sample), and (iii) a target drug exposure or response level for the patient (Groen at [0093] teaches measuring drug concentration during dosage regimens and adjusting to achieve a specific target concentration. [0105] teaches an optimal drug dosage calculated for a patient at a specific point in time and providing an optimal dosage by changing the actual dose and/or its frequency (interpreted as drug exposure level for a patient)); and wherein the mathematical model is configured to generate a dosing regimens that are applicable to all drugs in the drug class, the first dosing regimen structured so as to be applicable for administration of any drug selected from the drug class (Groen at [0032] teaches generating dosage regimens (interpreted by examiner as the first dosing regimen) for patient and [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)); (e) selecting a second specific drug from the drug class for administration to the patient (Groen at Figure 2 teaches adjusting model variables. [0071] teaches in one embodiment, the first pharmacokinetic model may include as much individual patient data relevant to treatment as possible to generate dosage(s) for all drug(s) which will maintain a desired trough level, above the MEC, for each drug in each patient throughout the dosage regimen (interpreted by examiner as means to select a second or any other drug from the drug class)); and (f) first dosing regimen for administering the selected second specific drug to the patient ([0076] teaches determining a dosing schedule base on updated measurements to the model).


It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Mould and Lancaster to incorporate concentration level and target drug exposure for the patient as taught by Groen, with the motivation providing individualized and optimization therapies adaptable to single drugs as well as to combinations 

REGARDING CLAIM 2
Mould, Lancaster and Groen disclose the limitation of claim 1.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 1, wherein the drug data excludes information identifying any specific drug (Mould at [0081] teaches drug data such as dose amount, dose interval and/or route of administration and as one can see this excludes information identifying the specific drug belonging to the plurality of drugs).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs belonging in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 3
Mould, Lancaster and Groen disclose the limitation of claim 1.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 1, the method further comprising: receiving additional drug data indicative of an updated route of administration for the first specific drug; updating the mathematical model, based on the updated route of administration for the first specific drug; calculating, based on the (Mould at [0008] and [0009, first two sentences] teaches examining a patient, drawing blood or administering other tests to the patient in a current dosing regimen that results in adjusting the dosing regimen. [0076] teaches providing an analysis of the patient's specific data and determining an appropriate treatment plan or dosing regimen suitable for recommendation to the patient. [0076] also teaches that after the recommended dosing regimen is administered to the patient, additional data may be recorded from the patient, and data indicative of the patient's response to the administered dosing regimen is received (interpreted as receiving additional drug data) [0032] teaches identify a dosing regimens for patients includes administered dose, dose interval, and route of administration and [0051] teaches updating treatment plan or dosing schedule (which is interpreted by examiner as the same as a dosing regimen implying updating the dosing regimen would update the route of administration) [0048] teaches updating model parameters so that the treatment plan (that is provided by the model) is refined and corrected to account for the patient's specific data. [0085] teaches updating the model based on patients response to the dosing regimen where the mathematical models are updated to reflect the patient's specific characteristics and response).

REGARDING CLAIM 4
Mould, Lancaster and Groen disclose the limitation of claims 1 and 3.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 3, wherein the drug data further comprises at least one of: one or more available dosage units corresponding to one or more drugs, one or more available dosing strengths corresponding to one or more drugs, or one or more indicators representative of whether one or more drugs are fully human, and wherein the dose amount is a multiple of the available dosage unit (Mould at [0013] teaches ach dose regimen includes an amount (or dosage) of the pharmaceutical to administer to the individual, as well as a frequency or time interval between doses and [0037] teaches a recommended set of dosages of a drug to administer to patients. [0054] teaches that manufacturers of drugs may only produce certain drugs at set amounts or volumes, which may correspond to recommended dosage amounts for the “typical” patient (interpreted by examiner as drug data including one or more available dosage units corresponding to one or more drugs in the plurality of drugs))

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 7
Mould, Lancaster and Groen disclose the limitation of claims 1 and 3.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 3, the method further comprising: receiving additional patient data indicative of a response of the patient to administration of the second specific drug according to the first dosing regimen or a modified version of the first dosing regimen, the additional patient data comprising additional concentration data indicative of one or more concentration levels of the second specific drug in one or more samples obtained from the patient; updating the mathematical model, based on the response of the patient to administration of the second specific drug according to the first dosing (Mould at [0008] and [0009, first two sentences] teaches examining a patient, drawing blood or administering other tests to the patient in a current dosing regimen that results in adjusting the dosing regimen. [0013] teaches the computational model includes response to treatment and teaches second data (interpreted by examiner as additional data) and based on the second data, an update to the pharmacokinetic component and the pharmacodynamic component (e.g., response to treatment) of the computational model to obtain an updated computational model that reflects the measurement of the physiological parameter. Based on the updated computational model, a second target concentration and one or more second doses determined to likely achieve the second target concentration for the pharmaceutical in the individual's body are generated (interpreted by examiner as the second specific drug). The update to the pharmacodynamic component of the computational model is used to predict that the second target concentration will have a therapeutic effect on the individual. [0076] also teaches that after the recommended dosing regimen is administered to the patient, additional data may be recorded from the patient, and data indicative of the patient's response to the administered dosing regimen is received (interpreted as receiving additional drug data) [0051] teaches updating treatment plan or dosing schedule (which is interpreted by examiner as the same as a dosing regimen) [0048] teaches updating model parameters so that the treatment plan (that is provided by the model) is refined and corrected to account for the patient's specific data. [0085] teaches updating the model based on patients response to the dosing regimen where the mathematical models are updated to reflect the patient's specific characteristics and response).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
(Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 10
Mould, Lancaster and Groen disclose the limitation of claim 1.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 8, wherein all drug share at least one of a similar chemical structure or a similar mechanism of action (Mould at [0052] teaches drug may be linked through a number of chemical linkage (interpreted by examiner as drugs shares at least one of a similar chemical structure)).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 16
Mould, Lancaster and Groen disclose the limitation of claim 1.
Groen and Lancaster did not explicitly disclose, however Mould further discloses:
(Mould at [0028] teaches physiological parameter in a specific patient such as biomarker in the patient's blood (interpreted by examiner as physiological data indicative of one or more measurements of at least one physiological parameter of the patient)).

REGARDING CLAIM 17
Mould, Lancaster and Groen disclose the limitation of claims 1 and 16.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 16, wherein the at least one physiological parameter of the patient includes at least one of: markers of inflammation, an albumin measurement, an indicator of drug clearance, a measure of C-reactive protein (CRP), a measure of anti-drug antibodies, a hematocrit level, a biomarker of drug activity, weight, body size, gender, race, disease stage, disease status, prior therapy, prior laboratory test result information, concomitantly administered drugs, concomitant diseases, a Mayo score, a partial Mayo score, a Harvey-Bradshaw index, a blood pressure reading, a psoriasis area, a severity index (PASI) score, a disease activity score (DAS), a Sharp score, and demographic information (Mould at [0028] teaches physiological parameter in a specific patient such as biomarker in the patient's blood (interpreted by examiner as at least one physiological parameter of the patient includes a biomarker of drug activity)).

REGARDING CLAIM 18
Mould, Lancaster and Groen disclose the limitation of claims 1 and 17.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
(at [0028] teaches providing a recommendation for a dosing regimen to achieve a particular target level for a physiological parameter in a specific patient and [0043] teaches the output of the pharmacokinetic (PK)/pharmacodynamic (PD) model (interpreted as mathematical model) corresponds to a dosing regimen or schedule that achieves an optimal target level for a physiological parameter of the patient. The Examiner interprets the model as a “best fit,” there being no claimed indication as to what a best fit must or must not entail).

REGARDING CLAIM 20
Mould, Lancaster and Groen disclose the limitation of claim 1.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 18, further comprising generating for display at least one of: (i) a patient-specific predicted concentration time profile indicative of the patient response to the first and second specific drug in response to the first dosing regimen, (ii) an indication of at least some of the concentration data and the additional concentration data, and (iii) an indication of the target drug exposure or response level (Mould at [0022] and FIGS. 4A and 4B teach example displays of a user interface on a clinical portal that provide graphs of predicted concentration time profiles, according to an illustrative implementation. [0089] and  FIG. 5A teach an example display screen that displays predicted concentration time profiles for four different dosing regimens (interpreted by examiner as generating for display at least one of: (i) a patient-specific predicted concentration time profile indicative of the patient response to the first and second specific drug in response to the first dosing regimen)).

REGARDING CLAIM 22
Mould, Lancaster and Groen disclose the limitation of claims 1 and 20.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The method of claim 20, wherein the model comprises a pharmacokinetic or pharmacodynamic component indicative of a concentration or response time profile of the drugs or based on synthesis and degradation rates of a pharmacodynamic marker indicative of an individual response of the patient to the first and second specific drug (Mould at [0013] teaches The computational model includes a pharmacokinetic component and a pharmacodynamic component and the computer processor is configured to generate, based on data and the computational model, a target concentration and one or more first doses determined to likely achieve the first target concentration for the pharmaceutical in the individual's body (interpreted by examiner as wherein the model comprises a pharmacokinetic or pharmacodynamic component indicative of a concentration or response time profile of the first and second specific drug)).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 24
Mould, Lancaster and Groen disclose the limitation of claim 1.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:	
(Mould at [0076] teaches receiving input indicative of historical data of patients responses to dosing regimen and identifying a model for predicting patients response to drug).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIMS 34-37, 40, 43, 46, 49, 50, 51, 53, 55 and 57 
Claims 34-37, 40, 41, 43, 46, 49, 50, 51, 53, 55 and 57 are analogous to Claims 1-4, 7, 10, 13, 16, 17, 18, 20, 22 and 24, thus Claims 34-37, 40, 43, 46, 49, 50, 51, 53 and 57 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-4, 7, 10, 13, 16, 17, 18, 20, 22 and 24.

REGARDING CLAIM 60
Mould, Lancaster and Groen disclose the limitation of claim 34.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The system of claim 34, wherein the system is a cloud-based computing system operated by the at least one processor (Mould at [0012] teaches The system may include a cloud-based set of computing system and At least one processor may be housed in one, some, or all of the computers in the computer system).

REGARDING CLAIM 61
Mould, Lancaster and Groen disclose the limitation of claims 34 and 60.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The system of claim 60, wherein the cloud-based computing system comprises a network and at least one server, the network configured to link at least two selected from the group of: the at least one processor, the memory, the at least one server, and at least one user device (Mould at [0012] and [0034]).

REGARDING CLAIM 62
Mould, Lancaster and Groen disclose the limitation of claims 34 and 60.
Lancaster and Groen did not explicitly disclose, however Mould further discloses:
The system of claim 60, further comprising an interface connection to an electronic medical record database, interface connection being operable by software or firmware configured to retrieve one or more indicators of patient information for a patient via the interface connection (Mould at [0034] teaches a user interface and teaches using firmware or software [0046] teaches that the present disclosure provides an interface (interpreted by examiner as interface connection) between the computational models described herein and a medical center's records and [0058] teaches the clinical portal may simply be an interface that primarily transfers data between the medical professional and the server). 

Claims 8, 13, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mould (US 2016/0300037), in view of Lancaster US (2007/0099820), in view of Groen (US 2008/0008991) and in further view of Bratzler (US 2003/0087848).

REGARDING CLAIM 8
Mould, Lancaster and Groen disclose the limitation of claims 1 and 7.
Mould and Groen did not explicitly disclose, however Lancaster further discloses:
The method of claim 7, wherein the route of administration is at least one of: subcutaneous, intravenous, oral, intramuscular, intrathecal, sublingual, buccal, rectal, vaginal, ocular, nasal, inhalation, nebulization, cutaneous, and transdermal (Lancaster at [0080] and [0084] teach route of administration and teach administrating a drug to patients by a variety of routes including oral, intravenous, intramuscular, intra-arterial, subcutaneous, intraventricular, transdermal, rectal, intravaginal, intraperitoneal, topical (as by powders, ointments, or drops), buccal, or as an oral or nasal spray or aerosol), 

Mould, Lancaster and Groen do not explicitly disclose, however Bratzler discloses:
 and wherein the drug class is one of: monoclonal antibodies and antibody constructs, cytokines, drugs used for enzyme replacement therapy, aminoglycoside antibiotics, and chemotherapeutic agents that cause white cell decreases (Bratzler at [0114] teaches these drugs (interpreted as the plurality of drug(s) of Groen/Lancaster/Mould) can be cytokines see also [0098], [0159], [0165]).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the dosing regimen of Groen, the pharmacokinetic and/or pharmacodynamics behaviors of a drug of Lancaster, and the methods of providing an updated dosing 

REGARDING CLAIM 13
Mould, Lancaster and Groen disclose the limitation of claims 1 and 8.
Mould, Lancaster and Groen did not explicitly disclose, however Bratzler further discloses:
The method of claim 8, wherein the drugs are indicated for used to treat at least one of: an inflammatory disease, inflammatory bowel disease (IBD), rheumatoid arthritis, ankylosing spondylitis, psoriatic arthritis, psoriasis, asthma, and multiple sclerosis (Bratzler at [0088] teaches a combination of drugs used to treat asthma).

Lancaster and Mould did not explicitly disclose, however Groen further discloses:
drugs in a drug class (Groen  at [0113] In order to demonstrate embodiments of the invention, an example is presented which describes the optimization of treatment of HIV. For example, the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as applicable to all drugs in a drug class)

REGARDING CLAIM 41
Claim 41 is analogous to Claim 8, thus Claim 41 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 46
Claim 46 is analogous to Claim 12, thus Claim 46 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-4, 7-8, 10, 13, 16-18, 20, 22, 24, 34-37, 40-41, 43, 46, 49-51, 53, 55, 57, 60-62, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
As detailed below, Applicants assert that the Examiner has not identified a specific limitation in the claim that is believed to recite an abstract idea. Moreover, the Examiner has oversimplified the claims by looking at them generally and failing to account for their specific requirements. Claims 1 and 34, when viewed based on their actual features, respective "character as a whole" and "considered in light of the specification," as instructed by the Federal Circuit, may involve certain laws and concepts but they are directed to practical applications of such laws and concepts; they are not abstract and, indeed, they are not directed to an abstract idea or any other judicial exception. See e.g., Application at [0089], [0090], and FIG. 4.
Regarding 1, The Examiner respectfully disagrees. The Examiner has identified all limitation in the claim that constitute the abstract idea and notes that the abstract idea is the portion of the 101 rejection indicated in bold lettering. The description “method and a system for generating patient specific medication dosing regimen” was merely a summary to facilitate discussion as noted by the statement “in the manner described in the identified abstract idea, supra.” It is highly unclear how identifying the particular limitations recited in the claim “oversimplifies” the analysis. Moreover, the Applicant has not specified which “certain laws and concepts” that are directed to a practical application. 

A skilled person (along with every astute patient who has ever taken medication) would understand, based on the claim language and the teachings of the specification, the benefits of having in-hand a dosing regimen for a first drug (such as a monoclonal antibody) that indicates the dose amount for that drug (i.e., how much of the monoclonal antibody the patient should take), a recommended schedule (i.e., how often to take that drug), as well as being able to rapidly determine a patient-specific dosing regimen for a second drug in that drug class, a dose amount for the second drug, and a recommended schedule for the second drug, without any delay in treatment for the patient. This is a very concrete technology, far inside the boundaries of 35 U.S.C. § 101, as it allows the caregiver to administer and change drugs (when needed) within the same class quickly during therapy, reducing the amount of time a patient remains untreated.
Regarding 2, the Examiner respectfully disagrees. The examiner would like to note that allowing a caregiver to administer and change drugs (when needed) within the same class quickly during therapy, reducing the amount of time a patient remains untreated, is a process that under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. The argument presented by the Applicant does not describe any technical solution to a technical problem. Whether or not the technology is concrete or not (whatever that means) is not part of the subject matter eligibility analysis. 

To the extent that the Office continues to incorrectly assert that Claims 1 and 34 are somehow directed to an abstract idea, Applicant respectfully submits that Claims 1 and 34 integrate any alleged abstractness into a practical application and therefore are patent eligible under Step 2A, Prong 2 (e.g., "an additional element reflects an improvement in the functioning of a computer, 
Regarding 3, the Examiner respectfully disagrees. The technological environment to which the claimed invention is defined is a generic computer. Moreover, claims 1 and 34 encompass a person following a series of rules or instructions to determine appropriate dosing and is therefore directed to organizing human activity. Determining dosing regimens is an abstract idea and improving a dosing regimen is an improvement to the abstract idea. 
The additional element of a system, a processor and a memory do not integrate the abstract idea into a practical application, are not exclusively defined by the applicant and are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to 

Claims 1 and 34 are also patent eligible because they recite an "inventive concept" that amounts to "significantly more" than an ineligible concept. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216 (2014); see also Amdocs (Isr.) LTD. v. Openet Telecom, Inc., 841 F.3d 1288, 1300 (Fed. Cir. 2016). As explained above, the claimed method provides improvements in determining a patient-specific medication dosing regimen for a patient by managing the drug concentration levels, for multiple drugs within the same drug class, and thereby help achieve the proper drug exposure as well as enabling the switching of drugs for the patient if necessary, where the drug administered is within the same drug class. Claims 1 and 34 are therefore analogous to the claims in Amdocs that the Federal Circuit found to "contain[] a sufficient 'inventive concept' where the patent's specification detailed the claimed invention's 'advancement of the prior art."' See Amdocs, 841 F.3d at 1300.
Regarding 4, the Examiner respectfully disagrees. The Applicant has not identified anything in the claims that provides “significantly more” by any measure listed in MPEP 2106. The citation to Alice Corp. actually supports the Examiner’s position; even when considering the claims as a whole, they do not amount to significantly more. And, the claimed invention is not even remotely similar to Amdocs. The claims do not entail an unconventional technical solution to a technological problem, do not “enhance” data in a distributed architecture, and do not involve massive amounts of data. The Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim, as a whole, amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-4, 7-8, 10, 13, 16-18, 20, 22, 24, 34-37, 40-41, 43, 46, 49-51, 53, 55, 57, 60-62, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In contrast, the model disclosed in Mould is chosen based on a specific drug (i.e., the model is drug-specific and not drug-agnostic). Additionally, since the model disclosed in Mould is chosen based on a specific drug, there is no disclosure regarding calculating a patient-specific dosing regimen when switching to another drug away from the specific drug within the same drug class… Lancaster does not teach or suggest developing a drug- agnostic computational model that admits PK-PD behavior of the drugs; Lancaster's model is actually drug-specific because it requires using a specific drug that has been covalently linked to a polymer in its conjugates. See, e.g., Id. at Claim 1 (specifically requiring a conjugate that comprises a drug and a polymer linked to the drug). Similar to Mould, being drug-specific, Lancaster also does not teach calculating a patient-specific dosing regimen when switching to another drug away from the specific drug within the same drug class… As referenced above, Groen, similar to Mould, utilizes a drug-specific model, which uses the therapy-specific IQ. Furthermore, Groen also is reliant on the "level" of drug exposure and has no disclosure regarding calculating patient-specific drug dosage when switching between drugs within the same drug class.
Regarding 5, The Examiner respectfully disagrees. Groen discloses dosing regimens for drugs in the same drug class. Please refer to the detail rejection above and to para. 113 of Groen that discloses the methods of the invention may be useful in regard to both PI's (protease inhibitors) and NNRTI (non-nucleoside reverse transcriptase inhibitors) (interpreted by examiner as a drug class). Moreover, Lancaster at para. 11 and 24 teaches drug types that can demonstrate the same pharmacodynamics and 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626